Citation Nr: 0015058	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  94-13 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection of a left knee 
disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection of a seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1980 to 
January 1983.

These matters come before the Board of Veteran's Appeals 
(Board) on appeal of a May 1993 rating decision by the 
Seattle, Washington, Department of Veterans Affairs (VA), 
which denied the benefits sought.  These issues were 
previously before the Board in June 1998 and have returned 
following a Remand for additional development.  That 
development has been completed to the extent possible and the 
matters are ready for adjudication. 

The United States Court of Appeals for the Federal Circuit 
has held that the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals 
(hereinafter, "the Court")) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following test with respect 
to the nature of the evidence which would constitute 
"material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  See Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. § 3.156(a) 
(1999).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993). 


FINDINGS OF FACT

1. In January 1989, the RO issued a rating decision, which 
denied the veteran's claim of entitlement to service 
connection for a left knee disorder and a seizure 
disorder.  The veteran was provided notice of this adverse 
decision and of his appellate rights in January 1989; but 
he did not initiate an appeal of the rating decision.  
That decision became final in January 1990.  

2. Evidence added to the record since the January 1989 rating 
decision includes VA outpatient treatment records, sworn 
testimony provided during a personal hearing, and lay 
statements from the veteran.  

3. This evidence does not bear directly and substantially 
upon whether a left knee disorder or a seizure disorder 
were incurred in or aggravated by military service, and 
when considered alone or together with all of the 
evidence, both old and new, it is not so significant that 
it must be considered to fairly decide this claim. 


CONCLUSIONS OF LAW

1. The evidence received since the January 1989 RO 
determination denying service connection for a left knee 
disorder, which has become final, is not new and material, 
and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  

2. The evidence received since the January 1989 RO 
determination denying service connection for a seizure 
disorder, which has become final, is not new and material, 
and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

At the outset, the Board notes that the RO complied with the 
June 1998 remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO requested service medical records 
from any available sources in June and September 1998.  The 
National Personnel Records Center (NPRC) responded in July 
1998 that the veteran filed a claim at the time of 
separation; that the med[ical records] were forwarded to the 
RO on January 21, 1983; and that no additional med[ical 
records] were found on file.  As to the completeness of the 
service medical records and in the absence of evidence to the 
contrary, the Board determines that all available service 
medical records have been obtained.  In June 1998, the RO 
sent a letter to the veteran's most recent address of record 
requesting that he complete and return (4) Authorizations for 
Release of Information from the LaHacienda Treatment Center, 
St. Joseph Hospital, Dr. A. Mehendale, and Arlington Memorial 
Hospital.  The veteran was informed that the previously 
submitted forms had expired.  At this juncture, the Board 
notes that (1) VA development letters dated in March 1997 and 
June 1998 were not returned by the United States Postal 
Service as undeliverable; and (2) the veteran's 
representative attempted to contact the veteran by letter on 
several occasions in April 2000, apparently without response.  
It is accepted that if the veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the veteran's failure to cooperate 
with VA's efforts to assist him with the factual development 
of his claim, no further effort will be expended in this 
regard.  Accordingly, the Board is satisfied that to the 
extent possible the evidence has been properly developed and 
will therefore evaluate the veteran's claim based on the 
evidence of record.  




Factual background

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Green v. Brown, 4 Vet. App. 
382 (1993).  

The RO originally denied the veteran's claim seeking 
entitlement to service connection for a left knee disorder 
and a seizure disorder in a January 1989 rating decision.  
That decision was primarily based on a finding that a left 
knee disorder was not shown on the last examination, and that 
a seizure disorder was not shown by the evidence of record.  
The RO informed the veteran of the adverse decision and 
notice of his appellate rights in January 1989.  The veteran 
did not appeal that rating decision.  The decision became 
final in January 1990.  

Pertinent evidence that was of record when the RO rendered 
its decision in January 1989 is summarized as follows: 

In relevant part, the service medical records for the period 
from August 1979 to October 1982 are silent as regards a 
seizure disorder.  A February 1982 entry reflects that the 
left leg was hurting for 3 days - playing football.  He had 
pain in the knee without discoloration, slight edema to the 
upper lateral aspect of the left knee without effusion to the 
patella.  The range of motion was within normal limits.  The 
assessment was soft tissue injury.  A separation physical 
examination was not of record.  

The Board notes that the veteran filed a claim for 
compensation and pension benefits in January 1983 for an 
unrelated condition.  There is no mention of a knee injury or 
a seizure disorder.  

The Board notes that based upon the evidence on file at the 
time of the January 1989 rating decision, the veteran had not 
presented well-grounded claims for service connection for a 
left knee disorder and a seizure disorder, as there was no 
evidence to show residual injury to the left knee from the 
February 1982 incident or subsequent treatment or complaints 
related thereto in service.  Further, the service medical 
records were entirely negative for any complaint, treatment, 
or diagnosis of a seizure disorder.  See Caluza v. Brown, 7 
Vet. App. 489, 506 (1995).  

Therefore, the VA must review all of the evidence submitted 
since the last final disallowance, in this case, the RO's 
January 1989 rating decision, in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  

Pertinent evidence associated with the claims folder 
subsequent to the January 1989 rating decision includes the 
following: 

VA outpatient treatment records dated for the period of July 
1992 to September 1992 reflect that the veteran was evaluated 
for a history of blackouts and seizures since 1987, that the 
cause of the seizures was unknown; that he purportedly had 
seizure activity in 1986 and 1988; and that he sustained a 
head injury with a loss of consciousness in 1978 when a truck 
rolled over.  An August 1992 entry reflects that the veteran 
had a history of alcohol abuse and seizures since 1987 -- 
suspicious for alcohol withdrawal seizures.  A September 1992 
entry reflects: possibility that seizure may be alcohol 
related.  

The veteran asserts that since separating from the Army his 
left knee has popped out to the point that he could not walk 
on it.  This happens when he walks up and down hills, down 
stairs, and walks on flat ground.  He asserts that he is 
always in pain.  

The transcript from the personal hearing held in September 
1993 reflects that the veteran slipped from the cab of a 
Deuce and a half in service and fell on his left knee.  The 
knee pops and is painful.  He has difficulty climbing up and 
down stairs.  He received no treatment after service and 
presently receives no medical treatment for his knees.  His 
first seizure occurred in 1985 and he has had nine seizures 
since then.  He was told that the seizures were more likely 
related to alcohol and a lot of stress.  


New and Material Evidence

Because the RO previously denied the veteran's claims for 
service connection for a left knee disorder and a seizure 
disorder, in January 1989, and the veteran did not initiate 
an appeal by filing a notice of disagreement, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302, the doctrine of 
finality as enunciated in 38 U.S.C.A. § 7105(c) applies.  As 
such, the veteran's claims for this benefit may only be 
reopened if he submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen a previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. §  3.156(a).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, at 209.  

Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Evans v. Brown, 9 Vet. App. at 284; see also Hickson v. 
West, supra.  Accordingly, the focus of the Board's inquiry 
in this regard is upon (1) whether the record now reflects 
competent medical evidence of a current disability manifested 
by residuals of a left knee injury in service; and (2) 
whether the record now reflects evidence of a medical nexus 
between the veteran's current seizure disorder and his period 
of service, or evidence of continuity of symptomatology.  


A. Left knee disorder 

The Board has reviewed the evidence submitted since the 
January 1989 RO decision, and does not dispute that the 
veteran injured his left knee, however, the evidence of 
record does not support a finding that he currently has a 
left knee disorder related to any incident of service.  

The Board notes that the veteran's testimony and lay 
statements in support of his claim are new, in that they were 
not of record at the time of the January 1989 rating 
decision.  In that regard, the veteran asserts that he has 
pain and difficulty on climbing stairs as a result of the 
service injury.  The veteran has not presented any medical 
evidence to show treatment for a left knee disorder within 
the year following military service.  As a matter of fact, 
the veteran testified that he has not received any treatment 
for the knee and takes no medications for it.  Indeed, the 
Court has specifically held that a lay party's assertion of 
medical causation is not sufficient to establish a plausible, 
well-grounded claim, or for that matter, to provide a 
predicate to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
The most recent medical evidence of record, the 1992 VA 
outpatient treatment reports, are silent as regards a 
diagnosis or etiological opinion regarding the veteran's left 
knee.  Thus, this medical evidence is insufficient to 
establish the existence of a current disability that is 
related to the veteran's military service.  As the veteran's 
claim is not plausible based on the aforementioned facts, the 
claim is not well-grounded.  See Mattern v. West, 12 Vet. 
App. 222 (1999).  

Accordingly, since the evidence that was before the RO in 
January 1989 reflects similar facts, that is, the veteran's 
assertions that the left knee disorder is related to service, 
the Board determines that the lay evidence is merely 
cumulative of evidence that was considered by the RO in 1989.  
Since the evidence is not "new" evidence within the meaning 
of 38 C.F.R. § 3.156(a), they do not provide a basis for 
reopening the claim of entitlement to service connection for 
a left knee disorder.  See Smith v. West, 12 Vet. App. 312, 
315 (1999) (holding that if new evidence had not been 
submitted, the veteran had not fulfilled the requirement for 
"new and material" evidence to reopen his claim for service 
connection).  Accordingly, this claim is not reopened.  





B.  Seizure Disorder 

The Board has reviewed the evidence submitted since the 
January 1989 RO decision, and does not dispute that the 
veteran has a seizure disorder.  However, the competent 
medical evidence of record does not support a finding that 
the current diagnosed seizure disorder was incurred in or 
aggravated by military service.  As a matter of fact, the 
service medical records are silent concerning a seizure 
disorder in service.  The veteran has not submitted any 
treatment records indicating seizures in service or treatment 
therefor immediately after service, or a medical opinion 
establishing a nexus between the current seizure disorder and 
his military service.  

The Board notes that the veteran's testimony and lay 
statements in support of his claim are new, in that they were 
not of record at the time of the January 1989 rating 
decision.  In that regard, the veteran asserts that the 
seizures began in 1985 and have progressed.  Treatment 
records for this condition are limited to VA treatment 
records dated in 1992 which reflect both that the seizure 
disorder is of unknown etiology as well as it may be related 
to his alcohol abuse and withdrawal therefrom.  Otherwise, 
the veteran has not presented any medical evidence to show 
treatment for a seizure disorder in service or complaints 
thereof in service or immediately after separation.  Although 
the veteran asserts that his seizure disorder is service 
related, the Court has specifically held that a lay party's 
assertion of medical causation is not sufficient to establish 
a plausible, well-grounded claim, or for that matter, to 
provide a predicate to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The most recent medical evidence of record, the 1992 
VA outpatient treatment reports, do not establish the 
required nexus to the veteran's military service.  Further, 
the year of onset for the seizures is purportedly 1985, 2 
years after separating from service.  Thus, the medical 
evidence of record is insufficient to establish that the 
seizure disorder is related to the veteran's military 
service.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995).  As the veteran's claim is not plausible based on the 
aforementioned facts, the claim is not well-grounded.  See 
Mattern v. West, 12 Vet. App. 222 (1999).  

Accordingly, since the evidence that was before the RO in 
January 1989 reflects similar facts, that is, the veteran's 
assertions that entitlement to service connection for a 
seizure disorder is warranted, the Board determines that the 
lay evidence is merely cumulative of evidence that was 
considered by the RO in 1989.  Secondly, the Board observes 
that while the VA outpatient records are new, in that they 
were not before the RO in 1989, those records do not bear 
directly or substantially upon the subject matter of whether 
the seizure disorder was incurred in or aggravated by his 
military service and have no significant effect upon the 
facts previously considered.  As a matter of fact, the VA 
clinical records report the veteran's recitation of his 
history and do not provide a nexus opinion.  See Madden v. 
Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Since the evidence is 
not "new" evidence within the meaning of 38 C.F.R. 
§ 3.156(a), they do not provide a basis for reopening the 
claim of entitlement to service connection for a seizure 
disorder.  See Smith v. West, 12 Vet. App. 312, 315 (1999) 
(holding that if new evidence had not been submitted, the 
veteran had not fulfilled the requirement for "new and 
material" evidence to reopen his claim for service 
connection).  Accordingly, this claim is not reopened.  


C.  Other consideration

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for a 
left knee disorder and a seizure disorder.  See 38 U.S.C.A. § 
5103(a) (West 1991); Graves v. Brown, 8 Vet. App. 522 (1996).  



ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a left knee disorder.  
The appeal is denied.  

New and material evidence has not been submitted to reopen a 
claim for service connection for a seizure disorder.  The 
appeal is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

